In the United States Court of Federal Claims
                        OFFICE OF SPECIAL MASTERS
                                           No. 17-365V
                                      Filed: August 14, 2017
                                       Not to be Published


*************************************
PATRICIA LOPEZ,                     *
                                    *
            Petitioner,             *
                                    *
v.                                  *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
                    Respondent.     *
                                    *
*************************************


       DECISION DISMISSING PETITION FOR FAILURE TO PROSECUTE OR
       PROVE THE CASE

        Petitioner filed this case on March 20, 2017, alleging that an influenza vaccination
administered on September 15, 2015, caused her to suffer dizziness, anxiety and depression. On
March 30, 2017, I held a status conference pertaining to this case and 27 other cases filed by Mr.
Omar Rosales, as counsel. After the conference, I issued an Order that same day. In that
Order, I instructed Petitioner’s counsel to further investigate Petitioner’s medical history, and
determine whether Petitioner can supply any competent evidence supporting the allegation that
Petitioner has suffered a vaccine-caused injury.

       On April 26, 2017, I issued another order in this case and seven other of the cases filed by
Mr. Rosales, instructing, counsel to complete the above-described review of those eight cases by
June 26, 2017.

        On June 26, 2017, Mr. Rosales filed a Status Report in this case, and in each of those
eight cases. In each of the eight cases counsel alleged that the vaccinee suffered the injury
known as SIRVA, which stands for “Should Injury Related to Vaccine Administration.” On
June 27, 2017, I issued an Order in this case giving Petitioner until July 10, 2017, to file all
medical records relevant to her injury claims, and to file evidence indicating that there is some
“reasonable substance” to the claim.
        On July 10, 2017, Petitioner filed an Amended Petition, claiming once again that
Petitioner suffered SIRVA and other injuries resulting from the flu vaccination in question, but
providing no evidence at all to support that claim. On July 11, I filed an Order giving Petitioner
one more chance to file support for the claim, requiring her to supply a supportive report of a
medical expert within 30 days. That Order concluded by stating that “If counsel is unable to
file an expert report” within the 30-day period, “the case will be dismissed for failure to prove
a vaccine-caused injury”.

        That 30 days has now passed, and Petitioner has not filed any response to my Order dated
July 11, nor has Petitioner sought more time to respond. Petitioner has still not provided any
evidence that she suffered a shoulder injury of any type, much less a SIRVA injury. She has
provided no evidence that the vaccination in question harmed her in any way. Accordingly, this
case is hereby DISMISSED for failure to prosecute or prove the case.


IT IS SO ORDERED.



                                             /s/ George L. Hastings, Jr.
                                                 George L. Hastings, Jr.
                                                    Special Master




                                                2